DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Mathew et al. (CN 102662302 A)
	D2: Chen et al. (CN 108319069 A)
	D3: Weber (US 20080094326)

With regard to claim 8, D1 teaches teaches a display panel, in at least (pargraphs 42-97 and Fig. 4-12)  comprising: a display substrate (14) and a polarizer (62); wherein the display substrate comprises: a first underlay (tft) wherein the display substrate (14) has a hollow region (142) and a display region (52) surrounding the hollow region, and none of the plurality of pixel units is arranged in the hollow region (142 empty); wherein the polarizer comprises: a first polarizing layer (62) comprising a first hollow portion (142) and a first polarizing portion (68) surrounding the first hollow portion (142); a first protective film (66, 70) covering the first hollow portion (142) and the first polarizing portion (68); and a first pressure-sensitive adhesive layer (64) located at a side of the first polarizing layer facing away from the first protective film (66), and wherein the first hollow portion (142) overlaps with the hollow region (fig. 12, 142).
D1 fails to expressly disclose wherein the first hollow portion is located in the first polarizing layer.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to the first hollow portion is located in the first polarizing layer.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/17/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 8-18, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 19, D1 teaches a display panel, in at least (paragraphs 42-97 and Fig. 4-12)  comprising: a display substrate (14) and a polarizer (62); wherein the display substrate comprises: a first underlay (tft) wherein the display substrate (14) has a hollow region (142) and a display region (52) surrounding the hollow region, and none of the plurality of pixel units is arranged in the hollow region (142 empty); wherein the polarizer comprises: a first polarizing layer (62) comprising a first hollow portion (142) and a first polarizing portion (68) surrounding the first hollow portion (142); a first protective film (66, 70) covering the first hollow portion (142) and the first polarizing portion (68); and a first pressure-sensitive adhesive layer (64) located at a side of the first polarizing layer facing away from the first protective film (66), and wherein the first hollow portion (142) overlaps with the hollow region (fig. 12, 142).
However D1 fails to expressly disclose a display device wherein, the display substrate, comprising a plurality of gate lines, a plurality of data lines, and a plurality of pixel units; and a second underlay disposed opposite to the first underlay.
In a related endeavor, D2 teaches a display device, in at least figs 1 and 2, and [0021-0029], the display substrate (1), comprising a plurality of gate lines (131), a plurality of data lines (133), and a plurality of pixel units (12); and a second underlay (3) disposed opposite to the first underlay (1).
D1 in view of D2 fails to expressly disclose wherein the first hollow portion is located in the first polarizing layer.
In a related endeavor, D3 fail to remedy the deficiencies of D1 in view of D2 with regard to the first hollow portion is located in the first polarizing layer.
Therefore, for those reasons stated above and those reasons stated in the applicant arguments filed 12/17/2021 the above subject matter has been found to be in a state of allowance.
With regard to claim 20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872